George Rose Smith, concurring. At the trial counsel for the appellant objected to the challenged- instruction solely “as being a comment on the evidence whereby defining and stating a certain set of facts is a presumption to be used by the jury.” That specific objection goes only to the first paragraph of the instruction, which sets out the statutory presumption. There was no objection to the third paragraph, nor does the appellant in her brief argue any defect in the third paragraph. Consequently any possible objection to the third paragraph was waived and is not before us.